Citation Nr: 0415551	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a functional heart 
murmur, claimed as due to exposure to ionizing radiation 
during service.

2.  Entitlement to service connection for arteriosclerotic 
heart disease status post coronary artery bypass, claimed as 
due to exposure to ionizing radiation during service.

3.  Entitlement to service connection for silent heart 
attacks, claimed as due to exposure to ionizing radiation 
during service.

4.  Entitlement to service connection for arrhythmias, 
claimed as due to exposure to ionizing radiation during 
service.

5.  Entitlement to service connection for transient ischemic 
attacks, claimed as due to exposure to ionizing radiation 
during service.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for the issues claimed by the veteran, as 
listed above.

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's functional 
heart murmur was incurred in or aggravated by service, or 
that it was otherwise etiologically related to service, to 
include exposure to ionizing radiation during service.


2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
arteriosclerotic heart disease status post coronary artery 
bypass was incurred in or aggravated by service, or that it 
was otherwise etiologically related to service, to include 
exposure to ionizing radiation during service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's silent 
heart attacks were incurred in or aggravated by service, or 
that it was otherwise etiologically related to service, to 
include exposure to ionizing radiation during service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
arrhythmias were incurred in or aggravated by service, or 
that it was otherwise etiologically related to service, to 
include exposure to ionizing radiation during service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's transient 
ischemic attacks were incurred in or aggravated by service, 
or that it was otherwise etiologically related to service, to 
include exposure to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  A functional heart murmur was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2003).

2.  Arteriosclerotic heart disease status post coronary 
artery bypass was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).

3.  Silent heart attacks were not incurred in or aggravated 
by active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2003).

4.  Arrhythmias were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).

5.  Transient ischemic attacks secondary to ionizing 
radiation were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Associated with the claims file are private and service 
medical records dated from July 1942 to December 2003.

When examined for entry into service in July 1942, the 
veteran's heart and blood vessels were normal and he was 
found to have a functional systolic murmur at the apex, not 
transmitted.  When examined in January 1946, upon discharge 
from service, the veteran's cardiovascular system and heart 
were normal.  The condition of his arteries and veins was 
normal, and the character of his pulse was regular.  A 
photofluorographic examination of the veteran's chest was 
negative, and his Kahn blood test was also negative.

November 1975 private records show the veteran was 
hospitalized with a diagnosis of a perforated peptic ulcer.  
At that time, a cardiac examination showed regular rhythm 
with occasional premature ventricular contractions, loud 
first heart sound (S1) heard at the apex, and no murmur or 
gallops.  Besides the severe abdominal pain, the veteran 
reported no other known health problems.

A June 1998 letter to the veteran from the Defense Special 
Weapons Agency confirms that the veteran participated with 
the American occupation forces in Nagasaki, Japan, at the 
conclusion of World War II.

In an October 1999 treatment report, J.W.S., M.D., indicated 
that he saw the veteran for reevaluation of his cardiac 
disease, right bundle branch block, history of paroxysmal 
atrial fibrillation, and cerebrovascular accident.  The 
veteran denied any chest pain or dyspnea.  He had no 
recurrence of stroke-like symptoms and had maintained sinus 
rhythm on prescription medication.  He had a history of 
hyperlipidemia, hypertension, and compensated mitral 
regurgitation.  The impressions were arteriosclerotic heart 
disease status post coronary bypass surgery in 1994; left 
ventricular dysfunction, mild, with mitral regurgitation; 
papillary muscle dysfunction, apparently compensated; right 
bundle branch block; paroxysmal atrial fibrillation; history 
of cerebrovascular accident, embolic; hyperlipidemia; and 
hypertension.

Dr. S. continued to treat the veteran for his history of 
heart disease, as reported in treatment records dated in 
April, October, November, and December 2000, and April 2001.  
His diagnoses remained the same with some varying symptoms, 
and Dr. S. never opined as to the etiology of the veteran's 
heart disease.

In a July 2000 written statement, E.P.G., M.D., indicated 
that he had treated the veteran since 1971 for a heart murmur 
resulting from mitral insufficiency.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  
The veteran detailed his service, including what he 
remembered of his medical treatment.  He stated that, while 
he was on active duty, he experienced incidents that 
aggravated his heart.  This included witnessing the death of 
a man during a battle and incurring attacks on his destroyer 
by suicide planes.  He indicated that he performed shore 
patrol in Nagasaki.  The first time he indicated having 
coronary disease was in 1994, when he had 5 coronary 
bypasses.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a March 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, which evidence 
the RO would obtain, and which evidence the veteran was 
responsible for obtaining.  In addition, the veteran was 
advised, by virtue of a detailed January 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims for service connection.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year after the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations, applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

Notwithstanding the foregoing, service connection may be 
granted for a disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).


Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

Notwithstanding the requirements for presumptive service 
connection, above, the United States Court of Appeals for the 
Federal Circuit has held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, 
the fact that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

In this regard, the Board notes that certain forms of heart 
disease are included among the chronic diseases for which 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(a) if the disability is 
manifested to a compensable degree within one year of 
service.  However, there is no evidence whatsoever that 
arteriosclerotic heart disease, silent heart attacks, 
arrhythmias, or transient ischemic attacks were present 
during the veteran's service or manifested to a compensable 
degree within one year after service, and he has never 
contended to the contrary.  No documented evidence exists of 
any of these heart diseases until October 1999.  While a 
functional murmur was shown upon entry into service, the 
service medical records are otherwise silent for any 
treatment of a heart disorder.  Furthermore, the veteran's 
separation examination specifically noted that the veteran's 
cardiovascular system was normal, and no disorders were 
noted.  In addition, a heart murmur is not noted in the 
veteran's claims file until 1971, more than 20 years after 
separation from service.  Therefore, the Board finds that the 
presumption provisions of 38 C.F.R. § 3.309(a) are not for 
application.

Furthermore, none of the veteran's claimed diagnoses is 
listed among the diseases specific to radiation-exposed 
veterans as outlined in 38 C.F.R. § 3.309(d).  Therefore, 
presumptive service connection under this section is not for 
application.

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the question of whether 
the veteran's heart disease developed as a direct result of 
his exposure to ionizing radiation in service.

The record reflects that the Defense Special Weapons Agency 
has confirmed that the veteran was present in the VA-defined 
Nagasaki area.  Thus, the veteran is considered to be a 
radiation-exposed veteran.  However, he has never been 
diagnosed with a radiogenic disease as outlined in 38 C.F.R. 
§ 3.311(b)(2).  Therefore, the development of claims required 
under 38 C.F.R. § 3.311 does not apply to the veteran's 
claims.

Finally, the Board acknowledges the veteran's testimony that 
he experienced difficult situations in service that caused 
his heart disease, but there is no medical evidence of record 
linking the veteran's current heart disease diagnoses to an 
event or incident in service.

The Board has no doubt that the veteran is sincere in his 
belief that his multiple heart disease diagnoses are related 
to exposure to ionizing radiation in service.  However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's functional heart murmur, arteriosclerotic heart 
disease status post coronary artery bypass, silent heart 
attacks, arrhythmias, or transient ischemic attacks are 
related to exposure to ionizing radiation or any incident 
during service.  Thus, the preponderance of the evidence is 
against granting service connection either on a direct basis 
or on any presumptive basis, including pursuant to the 
provisions of 38 C.F.R. § 3.311.  The benefit sought on 
appeal must accordingly be denied.


ORDER

Entitlement to service connection for a functional heart 
murmur, claimed as due to exposure to ionizing radiation 
during service, is denied.

Entitlement to service connection for arteriosclerotic heart 
disease status post coronary artery bypass, claimed as due to 
exposure to ionizing radiation during service, is denied.

Entitlement to service connection for silent heart attacks, 
claimed as due to exposure to ionizing radiation during 
service, is denied.

Entitlement to service connection for arrhythmias, claimed as 
due to exposure to ionizing radiation during service, is 
denied.

Entitlement to service connection for transient ischemic 
attacks, claimed as due to exposure to ionizing radiation 
during service, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



